 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                               No. 2:18-cv-00024-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    WARREN, et al.,
15                       Defendants.
16

17          Dylan Scott Corral (“Plaintiff”), a state prisoner proceeding pro se, brings this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302 and is before the Court on Defendants’

20   Motion to Dismiss Plaintiff’s Second Amended Complaint (ECF No. 38.)

21          On January 13, 2020, the magistrate judge filed findings and recommendations which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 49.) Neither

24   party has filed objections to the findings and recommendations.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                        1
 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The findings and recommendations filed January 13, 2019 (ECF No. 49.), are adopted

 5   in full; and

 6           2. Defendants’ Motion to Dismiss (ECF No 38) is DENIED.

 7           IT IS SO ORDERED

 8   Dated: February 11, 2020

 9

10

11                                          Troy L. Nunley
                                            United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
